Citation Nr: 0327986	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from July 19, 1999, until 
July 30, 1999.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In that decision, the 
RO declined to reopen the veteran's claim for service 
connection for a left shoulder disorder on the basis of new 
and material evidence. 

The Board observes that statements in the record appear to 
raise the issue of clear and unmistakable error (CUE) in the 
October 1999 rating decision that denied service connection 
for residuals of a left shoulder injury essentially on the 
basis that the RO misapplied the governing legal criteria in 
determining that the veteran had a left shoulder disorder 
that preexisted her military service.  As this issue is not 
in appellate status, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  An unappealed October 1999 rating decision denied service 
connection for residuals of a left shoulder injury.

3.  The evidence received since the October 1999 rating 
decision, by itself or in conjunction with the previously 
considered evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The October 1999 rating decision which denied service 
connection for residuals of a left shoulder injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.         §§ 20.302, 
20.1103 (2003).

2.  The additional evidence presented since the October 1999 
rating decision is not new and material, and the claim for 
service connection for a left shoulder disorder has not been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen her claim for service 
connection for a left shoulder disorder.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of the Board's decision.

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159 (2003). 
A.  Duty to Notify

Under the VCAA, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  

The veteran in this case was notified of the information and 
evidence required to substantiate her claim.  In particular, 
the rating decision of July 2002, the Statement of the Case 
issued in August 2002, and the Supplemental Statement of the 
Case issued in October 2002 have notified the veteran and her 
representative of the evidence considered, the pertinent laws 
and regulations, and the reasons her claim was denied.  They 
also notified the veteran of the need to submit new and 
material evidence since the October 1999 rating decision, as 
well as the type of evidence that would constitute new and 
material evidence.  The RO also informed the veteran of the 
efforts previously and currently undertaken to obtain 
evidence.  In addition, a January 2002 letter to the veteran 
specifically informed her of the provisions of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1), which provides a claimant one year to submit 
evidence.  Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), in which the Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response. 

In this case, the RO's letter of January 2002 notified the 
veteran that she had until April 2, 2002 (30 days) to submit 
additional evidence in support of her claim.  However, the 
veteran continued to submit additional evidence after the 
one-year period from the date of the January 2002 letter.  In 
particular, the veteran had a video conference hearing on 
March 31, 2003, at which time she submitted additional 
evidence to the RO.  Therefore, the Board finds that the 
January 2002 letter was not misleading or detrimental to the 
veteran's claim because it was not prematurely decided short 
of the one-year period provided for in 38 U.S.C.A. 
§ 5103(b)(1).  

B.  Duty to Assist

In addition, VA generally must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
However, the VCAA appears to have left intact the requirement 
that a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A.      § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of the claim.  38 U.S.C.A. 
§ 5103A(f); see also Paralyzed Veterans of America, supra 
(holding that, in the absence of new and material evidence, 
VA is not required to provide assistance to a claimant in 
attempting to reopen a previously disallowed claim).  In any 
event, the veteran and her representative have not made the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the claim.  At her March 
2003 hearing, the veteran was told that the record would be 
held open for 30 days for her to submit additional evidence.  
Since then, no additional evidence or argument has been 
submitted by either the veteran or her representative.  
Therefore, the record is complete and the case is ready for 
appellate review.  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate her claim and has been notified of VA's efforts 
to assist her.  See Quartuccio, supra.  As a result of the 
development that has been attempted and completed, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.

II. Discussion

A.  Legal Criteria for Service Connection

In August 1999, the veteran filed a claim for service 
connection for residuals of a left shoulder injury.  In 
general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).   

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  There is no presumption of soundness at 
entrance into active duty for training or inactive duty 
training because veteran status is not afforded an individual 
for such type of service.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2003).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

B.  The October 1999 Final Decision

In an October 1999 rating decision, the RO denied service 
connection for residuals of a left shoulder injury.  The RO 
found that the veteran injured her left shoulder prior to 
service, and that this preexisting disability was not 
aggravated in service.  In reaching its decision, the RO 
considered the following evidence.

Although the veteran's entrance examination made no reference 
to left shoulder problems, in a voluntary statement made on 
July 20, 1999, her second day of training, the veteran 
reported that she injured her back and shoulder in February 
1999 when her former fiancée pushed her down some basement 
steps.  She was brought to the ER and told that she had 
pulled muscles in her back and a partial tear in her left 
shoulder.  She stated that she "elected not to tell [her] 
recruiter because injuries aren't healed [and] I thought it 
[may] hold me back - now I'm afraid it may hurt me worse."  
It was thus recommended that the veteran be discharged as a 
result of her undisclosed injury involving a severe degree of 
rotator cuff instability.  No specific inservice injury was 
identified at that time.

The RO also considered an August 1999 statement from W.F., 
M.D., which stated that he had never seen the veteran in his 
office for a shoulder injury.  Medical records from Dr. W.F., 
dated from October 1997 to February 1999, confirm that he had 
not seen the veteran for a left shoulder injury.  She did, 
however, report the day after her emergency department visit 
that she had had a fight with her boyfriend, had fallen over 
a coffee table when pushed and had hit her lower back and 
hips.  She reported that she had gone to the ER, that the x-
rays were reportedly "ok" and that she was still sore.  The 
diagnosis appeared to be lumbosacral strain.  The RO also 
considered treatment records from Taylor County Hospital, 
which disclose that she was treated for a lumbar strain in 
February 1999 reportedly after falling into a box while 
wrestling with her boyfriend.  

After considering the foregoing evidence, the RO denied 
service connection for residuals of a left shoulder injury.  
The veteran was notified of that decision and of her 
appellate rights in an October 1999 letter but did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

C.  New and Material Evidence

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 38 
U.S.C.A. § 5108.  In May 2001, the veteran sought to reopen 
her claim for service connection for a left shoulder 
disorder.  When a claim to reopen is presented, a two-step 
analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file since the 
October 1999 rating decision, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  This evidence includes 
additional treatment records from Dr. W.F., dated from 1997 
to 2001, and a report from W.S., M.D., dated in October 2001, 
several of which show current treatment for the veteran's 
left shoulder.  

Most of these records are new because they did not exist at 
the time of the October 1999 rating decision.  However, none 
of these records includes a medical opinion which asserts 
that the veteran incurred a chronic left shoulder disorder in 
service nor do they include a medical opinion that any 
preexisting left shoulder disorder was aggravated during her 
period of active duty.  Accordingly, the Board finds that 
they are not so significant that they must be considered in 
order to decide the merits of the veteran's claim.  As such, 
they are not material as defined under 38 C.F.R. § 3.156. 

The veteran also submitted a copy of the telephone directory 
which included a listing of physicians where she lived.  
According to the veteran, this evidence proves that she did 
not seek treatment for a left shoulder injury prior to 
service.  The Board disagrees, as this evidence adds nothing 
to the central issue in this case as to whether the veteran's 
left shoulder disorder existed prior to service and was 
aggravated therein.  What is lacking is a medical opinion 
that the veteran's current left shoulder disorder did not 
preexist service and was incurred in service, or that a 
preexisting left shoulder disorder was aggravated in service.

The Board has also considered lay statements in support of 
the veteran's claim.  The veteran submitted sworn statements 
from various friends and family members, including her mother 
and father, her aunt, several siblings, and her current 
fiancée, each of whom indicated that the veteran had no 
problem with her left shoulder prior to service.  The veteran 
also testified at a videoconference hearing before the 
undersigned member of the Board in March 2003.  The veteran, 
in essence, testified that she was intimidated into signing 
the statement in which she confessed to lying about her 
preexisting injuries.  She admitted to the pre-service injury 
in which her former fiancée pushed her down some stairs, but 
claimed that she did not experience residuals from that 
incident.  She then asserted that her current left shoulder 
disorder began in service while lifting sea bags which 
weighed 100 pounds. 

With respect to the submitted lay statements, as an initial 
matter, the Board notes that the lay statements as well as 
the statements of the veteran include the same contentions 
that were previously advanced and considered in the prior 
final decision of 1999; essentially, the statements assert 
that the veteran did not have a left shoulder disorder that 
preexisted service.  To this extent, the statements are 
cumulative of the contentions considered previously by the 
RO.  Further, the Board emphasizes that any statement by the 
veteran, as well as other laypersons, cannot be deemed 
material as defined under 38 C.F.R. § 3.156.   Evidence is 
probative when it "tend[s] to prove, or actually prov[es] an 
issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  To be 
material, the evidence also should be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  These lay statements 
fail to meet either test.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Here, 
the record does not reflect that any of these individual 
possess the medical training and expertise necessary to 
render an opinion concerning the etiology of a particular 
orthopedic condition including whether a given disorder is as 
likely as not related to disease or injury incurred in 
service.  Their statements therefore are neither probative of 
the central issue in this case nor so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  In Routen, the Court specifically stated that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Routen 10 Vet. App at 
186. 

As a whole, the evidence received since the October 1999 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not both new and material.  
Therefore, the appeal is denied.  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen her claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a left shoulder disorder, 
the appeal is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

